                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8
                                               UNITED STATES DISTRICT COURT
                     9
                                             CENTRAL DISTRICT OF CALIFORNIA
                    10

                    11
                         HENRIK ZARGARIAN,                          Case No. 2:18-cv-04857-RSWL-PLA
                    12
                                            Plaintiff,              ORDER RE STIPULATED
                    13                                              PROTECTIVE ORDER
                               vs.
                    14
                         BMW OF NORTH AMERICA, LLC,
                    15
                                            Defendant.
                    16

                    17

                    18

                    19

                    20         Having considered the papers, and finding that good cause exists, the Parties’
                    21   Stipulated Protective Order is granted.
                    22
                                 November 14
                         DATED: ________________, 2019 _______________________________
                    23
                                                       PAUL L. ABRAMS
                    24                                 UNITED STATES MAGISTRATE JUDGE
                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                          ORDER
